Title: To George Washington from Charles Pettit, 10 September 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Camp [White Plains] 10th Septr 1778
          
          Colonel Hay is just arrived; and, having met a Letter from me at Tarry Town, has sent
            off an Express from thence to order Vessels for conveying the Sick to Fishkill.
          As there is no absolute certainty of the Teams expected from Connecticut coming in so
            soon as your Excellency wishes to have them employed, it may be best to impress some of
            the Teams of this State between this and Fishkill. Col. Hay informs me there are many
            Persons who, either from being Quakers or from Disaffection never serve the Publick
            voluntarily, and whom their better disposed Neighbours wish to see called upon; if your
            Excellency thinks it proper to have Teams impressed, a Number might be collected in the
            Course of a Day or two amongst the People I have described; but your Excellency’s
            written Authority will be necessary for such Purpose. I have the Honr to be Your
            Excellency’s most obedt hume Servt
          
            Chas Pettit A.Q.M.G.
          
        